Exhibit GUARANTEE THIS GUARANTEE (the “Guarantee”) is entered into as of , 2009 by KAI PATTERSON, an individual (the “Guarantor”), in favor of JOHN THOMAS FINANCIAL, INC., a New York corporation (“JTF”), in its capacity as representative of the Investors, as hereinafter defined. RECITALS A.Guarantor is the Chief Executive Officer and a principal stockholder of Amber Ready, Inc., a Nevada corporation (the “Company”). B.The Company is desirous of concluding a private offering of its secured three year convertible promissory notes (the “Convertible Notes”) to a number of “accredited investors” (the “Investors”), as such term is defined in Rule 501 of Regulation D under the Securities Act of 1933, as amended. C.To induce the Investors to purchase the Convertible Notes, the Guarantor has agreed to grant a security interest in the Collateral, as hereinafter defined, pursuant to a Pledge and Security Agreement of even date herewith (the “Pledge Agreement”) between the Guarantor and JTF, as representative of the Investors. D.The Guarantor wishes to grant JTF assurance in order to guarantee the Company’s attainment of a certain Target, as defined in the Pledge Agreement. Accordingly,the Guarantor individually hereby agrees as follows: 1.Guarantee.The Guarantor unconditionally and irrevocably guarantees to JTF, as representative of the Investors, the full and punctual attainment of the Target (the “Obligations”). 2.Limited Recourse.
